Allowable Subject Matter

Claims 1-19 are allowed.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements filed on 05/19/2020 complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A wirelessly powered and controlled robotic apparatus comprising: a rail comprising a first path and a second path, wherein the rail is configured for carrying an electrical current; and a robotic unit engaged to the rail such that the robotic unit is electrically coupled to the rail, the robotic unit comprising: a microcontroller, a drive motor operationally engaged to the microcontroller, a transfer unit operationally engaged to the drive motor and the rail and being positioned for translating rotation of the drive motor to a force for motivating the robotic unit along the rail, such that the microcontroller is positioned for selectively actuating the transfer unit for motivating the robotic unit along the rail to a location, and a transceiver operationally engaged to the microcontroller, wherein the transceiver is configured for receiving locating commands wirelessly from a control unit, and for transmitting data thereto, such that the robotic unit is wirelessly controlled and powered.
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO L-892.
US-20180104829 is directed to “Systems and methods for improved power supply and use in a battery powered device, such as a mobile manipulation robot, are disclosed. These systems include field replaceable batteries that may be hot-swapped with no robot downtime, methods for automating battery replacement messaging and robot operation when battery power is low, and improved mechanical systems having lower energy requirements, and thus extending the lifetime of the battery operated mobile manipulation robot.”;
US-20160359741 is directed to “A communication system in a vehicle consist includes a router that is configured to monitor an operational status of a plurality of network channels across a plurality of vehicles in the consist, and to route messages through one or more of the network channels in dependence upon the monitored operational status of the network channels.”;
US-20150217790 is directed to “A system and method for communicating data obtain operational data associated with a control system of a vehicle consist. The operational data is obtained at a first vehicle of the consist. The operational data is communicated from the first vehicle to one or more second vehicles in the consist. Responsive to a loss of the operational data at the first vehicle, at least the operational data that was lost at the first vehicle can be communicated from one or more of the second vehicles to the first vehicle. Onboard the first vehicle, an operational capability of the consist to perform a movement event can be determined using the operational data that was lost at the first vehicle and that was communicated from the at least one of the one or more second vehicles to the first vehicle.”;
US-20150200712 is directed to “A communication system includes a router transceiver unit and a bandwidth module. The router transceiver unit includes a network adapter module and a signal modulator module. The network adapter module is configured to receive high bandwidth network data from one or more data sources disposed on board a vehicle. The signal modulator module is configured for electrical connection to a wired connection, and to convert the high bandwidth network data into modulated network data in a form suitable for transmission over the wired connection. The bandwidth module is configured to allocate different portions of a data communication bandwidth of the wired connection to the modulated network data. The allocation is based on categories representing at least one of the one or more data sources or contents of the high bandwidth network data.”;
US-20140129061 is directed to “A communication system for a vehicle consist may include a control module that interfaces with router transceiver units coupled to a cable bus, and can communicate network data between vehicles having a transceiver unit over a cable bus.”;

Bakri et al., is directed to “Wireless Hand Gesture Controlled Robotic Arm Via NRF24L01 Transceiver”;
James et al., is directed to “Intelligent track cleaning robot”;
Ismail et al., is directed to “Investigation of homogeneous multi robots communication via Bluetooth”;
Anyapo, is directed to “Development of Long Rail Dynamic Wireless Power Transfer for Battery-Free Mobile Robot”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


    PNG
    media_image1.png
    275
    275
    media_image1.png
    Greyscale
                                 





/McDieunel Marc/
Primary Art Unit 3664B